Citation Nr: 1019403	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-25 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for hypersensitivity to 
heat.

3.  Entitlement to service connection for facial scarring.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
October 1971, with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 RO rating decision.

In February 2010, the Veteran submitted, directly to the 
Board, additional evidence that was accompanied by a waiver 
of RO consideration.  This evidence will thus be considered 
by the Board in the adjudication of this claim.

In April 2010, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.

The issue of entitlement to service connection for facial 
scarring is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have current residuals of hepatitis.

2.  The Veteran does not have a disability manifested by 
hypersensitivity to heat.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

2.  The criteria for service connection for hypersensitivity 
to heat are not met.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in November 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims, and 
of his and VA's respective duties for obtaining evidence.

Moreover, in February 2010, the RO also provided the Veteran 
with notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of 
the type of evidence necessary to establish an effective date 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With that letter, the RO effectively satisfied the 
remaining notice requirements with respect to the issues on 
appeal.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

As to VA's duty to assist, after a careful review of the 
file, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). First, the RO has obtained service 
treatment records and VA outpatient records, and the Veteran 
submitted private medical evidence, statements and testimony 
on his behalf.  Moreover, a specific VA medical examination 
and opinion pertinent to the hepatitis claim was obtained in 
February 2004.  

The Board notes that a VA examination has not been obtained 
for the Veteran's claim for hypersensitivity to heat.  
However, the Board finds that the evidence, discussed below, 
indicates that the Veteran does not have a current diagnosis 
of a disability manifested by hypersensitivity to heat.  The 
Board concludes that a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159 (c)(4) (2009).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case because the Veteran is not diagnosed with a 
current disability manifested by hypersensitivity to heat.  

The Board notes, that in August 2004, the Veteran submitted a 
copy of a medical bill from a private hospital and indicated 
he was treated for heat exhaustion by this facility in August 
1995.  The Board has no obligation to obtain these records.  
Even assuming that the Veteran was treated for heat 
exhaustion during his Reserve service, these private records 
would not substantiate claim in light of the lack of a 
current disability during the appellate period.  Accordingly, 
obtaining these records would be futile and would only cause 
unnecessary delay.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these two claims.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran also had service with the Naval Reserves.  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. 
§ 3.6(a) and (d).  ACDUTRA includes full-time duty performed 
for training purposes by Reserves.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c)(1).  Presumptive periods do not apply to 
ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Thus, service connection may be granted for a 
disability resulting from a disease or injury incurred or 
aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1110.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

The Veteran contends that he incurred hepatitis and 
hypersensitivity to heat during Reserve duty.  Service 
treatment records for the Veteran's period of Reserve service 
reflect that in April 1992, the Veteran reported a recent 
diagnosis of hepatitis that had resolved with conservative 
treatment.  Laboratory testing was negative for the hepatitis 
A antibody and hepatitis B.  Assessment was status post 
hepatitis, probably resolved.  With respect to the claim for 
hypersensitivity to heat, the Veteran reports that he was 
hospitalized during ACDUTRA for nausea, headaches and 
vomiting due to prolonged exposure to heat.  Of record is a 
private hospital bill dated in August 1995.  The Board finds 
the Veteran's testimony credible that said hospitalization 
was for heat exhaustion. 

VA examination in February 2004 reflects that laboratory 
testing was negative for hepatitis A, B, and C antibodies.   
Review of liver function tests revealed mild high total 
bilirubin, which the examiner indicated was due to the 
Veteran's hepatitis during active duty in 1992.  The examiner 
diagnosed "residual hepatitis, non A, non B, non C.  No 
clinical sign of active disease at present."  
 
There is no medical evidence reflecting a current diagnosis 
of a disability manifested by hypersensitivity to heat.

Moreover, during his personal hearing with the undersigned, 
the Veteran testified that he currently exhibited no 
residuals of hepatitis and that he has not been diagnosed 
with a disability related to his in-service episode of heat 
exhaustion.  
See the April 2010 hearing transcript, pages 9, 15.  

The evidence of record shows that the Veteran does not 
currently have any residuals of hepatitis or a disability 
manifested by hypersensitivity to heat.  With regard to the 
finding of mild high total bilirubin, such is a laboratory 
finding and not a disability for VA purposes.  Cf. 61 Fed. 
Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  As a result, they are not appropriate entities 
for the rating schedule.).

The Court has held that there can be no valid claim without 
proof of a present disability.  Brammer, supra; Rabideau, 
supra.  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Since 
the competent and persuasive medical evidence of record 
indicates that the Veteran does not presently have any 
residuals of hepatitis or a disability manifested by 
hypersensitivity to heat, the first element needed to 
establish service connection in this case has not been met.  
Absent such evidence, there is no basis for the granting of 
service connection for hepatitis or hypersensitivity to heat.

The Board assigns high probative value to the medical 
evidence of record discussed above, particularly the February 
2004 VA examination.  The Board finds that the examination 
was adequate for evaluation purposes.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Specifically, the examiner had the 
claims folder for review, obtained a reported history from 
the Veteran, and conducted a complete examination.  There is 
no indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.

The Board has considered the Veteran's assertions that he 
current has residuals of hepatitis and hypersensitivity to 
heat that are related to his period of active service.  Lay 
evidence is one type of evidence that the Board must consider 
when a Veteran seeks disability benefits.  The Veteran is 
competent to testify as to the presence of symptoms such as 
malaise, nausea, gastrointestinal distress and 
hypersensitivity to heat, and his statements in that regard 
are considered credible.  See Barr, supra (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  However, to the 
extent that the Veteran asserts he manifests current 
residuals of hepatitis or a disability manifested by 
hypersensitivity to heat as a result of Reserve service, his 
assertions are not probative.  As a lay person, the Veteran 
is not competent to opine as to medical etiology or to render 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Based on the foregoing, the Board finds that the 
preponderance of evidence is against the claims of 
entitlement to service connection for hepatitis and 
hypersensitivity to heat.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  As a 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis is denied.

Service connection for hypersensitivity to heat is denied.


REMAND

With respect to the claim for service connection for facial 
scarring, the Veteran testified that while serving aboard the 
USS Enterprise in January 1969, a heat-seeking missile 
exploded, which in turn set off fires and additional 
explosions across the flight deck.  He testified that at the 
time of the explosion the only portion of his body which was 
not covered was his face, which was exposed to the heat, and 
that he has continuously experienced flare-ups of a rosacea-
type problem since that time.  

The Veteran has submitted an Internet article detailing the 
incident on the USS Enterprise.  However, the Board finds 
that further development is necessary before the Board can 
proceed to a decision on this claim.  The Veteran's service 
personnel records should be obtained to ascertain whether the 
Veteran may have been serving aboard the USS Enterprise in 
January 1969.   Additionally, an attempt to verify the 
incident through the U.S. Army and Joint Services Records 
Research Center (JSRRC) should be made. 

In the event that the incident is verified, the RO should 
make arrangements with an appropriate VA medical facility for 
a skin examination.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Accordingly, this remaining issue is REMANDED for the 
following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and any 
other appropriate government records 
depository, and obtain the Veteran's 
military personnel file.

2.  The RO should then prepare a letter 
asking the JSRRC to provide any 
information that might corroborate the 
January 1969 explosion aboard the USS 
Enterprise.  If indicated by the JSRRC, 
the RO should contact the NPRC and/or the 
National Archives and Records 
Administration (NARA). 

3.  Thereafter, if the January 1969 
incident is verified, the RO should make 
arrangements with an appropriate VA 
medical facility for a skin examination.  
The examiner is asked to ascertain the 
nature of all skin disabilities and 
proper diagnoses thereof.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's skin disorder is at least as 
likely as not related to the Veteran's 
military service, and specifically, the 
January 1969 explosion aboard the USS 
Enterprise.  The examiner must state 
whether the Veteran reports a continuity 
of skin problems since service and 
acknowledge such statements made by the 
Veteran, if any, in offering the opinion.  
The examiner must provide a complete 
rationale for any stated opinion.

4.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


